Citation Nr: 1718615	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  10-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The appellant served a period of active duty for training from January 1974 to May 1974.  He also served in the Army National Guard of Maryland from 1973 to 1997.


This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was remanded for further development in March 2015 and July 2016.


FINDING OF FACT

The current left ankle disorder was not manifest during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) and is not otherwise attributable to any period of ACDUTRA or INACDUTRA by way of injury or aggravation.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disorder are not met.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.6 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  A review of the record does not disclose that the appellant and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the appellant's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

The appellant appeals the denial of service connection for a left ankle disorder.  He claims that while in the National Guard, on August 10, 1979, he injured his ankle running four miles during training.  According to the appellant, he has had left ankle problems since that time.  

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

Any individual (1) who, when authorized or required by competent authority, assumes an obligation to perform ACDUTRA or INACDUTRA for training; and (2) who is disabled or dies from an injury or covered disease incurred while proceeding directly to or returning directly from such ACDUTRA or INACDUTRA shall be deemed to have been on ACDUTRA or INACDUTRA, as the case may be.  38 C.F.R. § 3.6(e).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

For purposes of 38 U.S.C.A. § 101(24), the term "injury" refers to the results of an external trauma rather than a degenerative process.  See generally VAOPGCPREC 4-2002 (May 14, 2002); VAOPGCPREC 86-90 (July 18, 1990); VAOPGCPREC 8-2001 (Feb. 26, 2001).  

The Board notes that the appellant is not service-connected for any disease or disability incurred during ACDUTRA or INACDUTRA service.  As such, the appellant is not a "veteran" for purposes of any period of ACDUTRA or INACDUTRA service.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

National Guard treatment records show that, on August 10, 1979, the appellant twisted his ankle during a four mile run.  He was treated and placed on light duty for the day.  National Guard treatment records thereafter are negative for any complaints, treatment and/or diagnoses for the left ankle.  Rather, the record shows normal findings for the feet and lower extremities in February 1984, January 1989 and May 1993 examinations.  It is also noted that the appellant denied foot trouble in March 1981 and May 1993.

The record shows that the appellant requested compensation for a left ankle disability in 2009.  In March 2010, the appellant was noted to have long standing left ankle pain that had worsened in the past one to two years.  X rays of the left ankle were normal.  Left ankle tendonitis was diagnosed.  

The July 2015 VA examination disclosed normal findings for the left ankle.  Peripheral neuropathy left lower extremity, however, was diagnosed at that time.  The VA examiner found that the present pain seemed to be neuropathic and not related to the ankle joint and that the current ankle x-ray was normal.  

In a September 2016 addendum, the VA examiner diagnosed mild left ankle sensory neuropathy (musculocutaneous nerve).  He noted that there were no objective findings of a chronic left ankle joint condition related to the appellant's 1979 injury and left ankle tendonitis in 2010.  The VA examiner noted the normal findings for the left ankle in July 2015 and found that an opinion for direct service connection for a chronic left ankle condition was not necessary.  He stated that the appellant's complaint in 1979 was ankle pain with no neuropathies component or complaints consistent with tendonitis.  He also found that further review of service treatment records did not show any progression of symptoms or chronicity of this complaint during service as supported by the medical examinations in February 1984 and January 1989 which showed no left ankle complaints.  It seemed to the examiner that the condition resolved since there were no documented left ankle complaints during service or immediately after service.  

The VA examiner pointed out that the next documented record of left ankle complaints was in May 2010, 21 years after the injury in service.  During this time, he noted that the appellant was diagnosed with tendonitis which he opined was an acute condition and not related to the appellant's injury in service.  The VA examiner noted that appellant's contention of self-treatment of his left ankle but found that it most likely occurred during this period.  The VA examiner again pointed out that the appellant's injury in service and the diagnosis in 2010 was 21 years remote from each other, and with no evidence of symptoms of progression in the intervening 21 years.  He found that the condition in 2010 was acute and not related to appellant's left ankle injury in 1979.

Furthermore, the VA examiner found that the diagnosis of mild left sensory neuropathy of the left ankle was less likely as not caused by or related to the left ankle injury in 1979 during active service.  The opinion he stated was supported by no evidence of neuropathy in 1979 and likewise during his entire active service and after service until recently.  The time span of 34 years from the initial injury in 1979 to the diagnosis of the condition during the 2015 VA examination, in his opinion negates the possibility that the current condition is related to active service.  
The VA examiner could not opine on exactly what was the cause of the neuropathy.
In speculating, however, he noted that the condition was most likely related to the appellant's tendonitis in 2010 which in most cases he noted was caused by or related to trauma.

After weighing the evidence, the Board finds against the appellant's claim for service connection.  To that end, while the record shows treatment for the left ankle in August 1979, a chronic disability resulting therefrom is not shown by the record.  As noted above, the appellant continued to serve in the National Guard until 1997 without any further ankle treatment, diagnoses and/or complaints.  

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the current disability to a period of service.  There is no competent evidence or opinion that the appellant's disability is related to his service and neither the appellant nor his representative has presented any such opinion.  Rather, the VA examiner opined that the Veteran's current left ankle disability is unrelated to service to include his treatment for a twisted ankle in August 1979.  The Board finds that the medical opinions rendered by the VA examiner are persuasive and assigns them greater probative weight than the lay statements of record.  The opinions of the VA examiner were rendered by a medical professional with the expertise to opine on the matters at issue in this case.  The examiner addressed the appellant's contentions and based the opinions on a review of the claims folder to include consideration of the nature and extent of the initial injury, the nature of the current disability which was found different in nature from the left ankle sprain, and the appellant's report of chronic left ankle symptoms in light of the entire evidentiary record.  The opinions are consistent with the historical record and the Board finds no factual inaccuracies.

In making this decision, the Board notes that the appellant is competent to report ankle problems and the circumstances surrounding such.  Although lay persons are competent to provide opinions on observable lay symptoms or conditions, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of his left extremity peripheral neuropathy and left ankle tendonitis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the VA examiner opinion evidence is far more probative and persuasive as to the etiology of the appellant's disability.

With regards to his complaints of recurrent symptoms since the left ankle injury during the National Guard, the Board first observes that the appellant is not entitled to the service connection presumptions, including the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) which only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. §3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Thus, his lay reports alone are insufficient to support a service connection award.

Nonetheless, the examiner considered the appellant's descriptions and found that his current left ankle disorder is different in character and location than his original left ankle disability.  Notably, the Veteran's report of chronic left ankle symptoms since 1979 is not consistent with subsequent service examinations showing no abnormality detected on examination.  The Board further observes that, other than the 1979 left ankle injury, the appellant has not specifically alleged the onset or aggravation of his current left ankle disorder in any other period of ACDUTRA or INACDUTRA service.  Smith, 24 Vet. App. at 48.

Accordingly, the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for a left ankle disorder is denied.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


